          Case 1:15-cr-00580-RA Document 47
                                         46 Filed 11/16/20
                                                  11/15/20 Page 1
                                                                2 of 1
                                                                     2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


         -v-                                                   15 Cr. 580 (RA)
                                                                   ORDER
 Oscar Martinez,
                               Supervisee.



Ronnie Abrams, U.S. District Judge:

        It is hereby ORDERED that the supervisee, Oscar Martinez, immediately enter and
successfully complete detoxification and rehabilitation services at Cornerstone of Medical Arts
located at 159-05 Union Turnpike, Fresh Meadows, New York 11366; and

        It is hereby further ORDERED that, upon completion of detoxification, the supervisee is
to transition into, and complete, a residential substance abuse treatment program.

SO ORDERED.


Dated:                16 2020
           November ____,
           New York, New York




                                                          Honorable Ronnie Abrams
                                                          U.S. District Judge
